Exhibit 10.3


SHARE EXCHANGE AND ACQUISITION AGREEMENT


BY AND AMONG


ROYAL STYLE DESIGN, INC.


AND


DIVERSIFIED GLOBAL HOLDINGS INC.


Dated NOVEMBER 20, 2009
 
 
 
 
THIS EXCHANGE AGREEMENT (the "Agreement"), is made and entered into as of
November 20, 2009, by and among Royal Style Design, Inc., a Florida corporation
("RSD"), and Diversified Global Holdings Inc., a Delaware corporation ("DGH"),
and the stockholders of DGH set forth on the signature pages to this Agreement
(collectively, "DGH" and the "DGH Shareholders"), with respect to the following
facts:


RECITALS


A.          The DGH Shareholders own 100% of the issued and outstanding shares
of DGH common stock, no par value, in the denominations as set forth opposite
their respective names on Schedule I to this Agreement.


B.           RSD desires to acquire from the DGH Shareholders, and the DGH
Shareholders desire to sell and transfer to RSD, all of the DGH Shares owned by
them on the Closing Date in exchange for the issuance and delivery by RSD of
shares of Common Stock,  par value $.001 per share, of RSD ("Common Stock"), as
set forth in Schedule I hereto, on the terms and conditions set forth below (the
"Exchange"); and
 
C.           The Exchange shall qualify as a transaction in securities exempt
from registration or qualification under the Securities Act and under the
applicable securities laws of each state or jurisdiction where shareholders of
the Company reside.
 
NOW, THEREFORE, in consideration of the foregoing premises and representations,
warranties, covenants and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto
hereby agree as follows:


ARTICLE I
 
EXCHANGE OF SECURITIES
Section 1.1 The Exchange.


On the terms and subject to the conditions of this Agreement, on the Closing
Date, RSD shall issue and deliver to each of the DGH Shareholders such number of
shares of Common Stock as is set forth opposite such DGH Shareholder name on
Schedule I hereto, and each such DGH Shareholder shall sell, transfer and
deliver to RSD, the number of issued and outstanding DGH Shares set forth
opposite such DGH Shareholder's name on Schedule I hereto along with a duly
executed share assignment endorsed in favor of RSD or the DGH Acquisition
Subsidiary, as specified by RSD.
 
Page 1

--------------------------------------------------------------------------------




ARTICLE II
 
THE CLOSING


Section 2.1 Closing Date.


The closing of the Exchange and the other transactions contemplated by this
Agreement (the "Closing") shall take place at the offices of RSD at 11:00 AM
on  November 20, 2009, or at such other location, date and time as RSD and DGH
may agree. The time and date upon which the Closing actually occurs being
referred to herein as the "Closing Date".


Section 2.2 Transactions at Closing.


At the Closing, the following transactions shall take place and no transaction
shall be deemed to have been completed or any document delivered until all such
transactions have been completed and all required documents delivered:


(a) RSD shall deliver the following documents:


(i) Validly executed stock certificates corresponding to the Common Stock issued
in the name of the DGH Shareholders in the amounts set forth in Schedule I;


(ii) Certificate of good standing from the Secretary of State of the State of
Florida, dated at or about the Closing Date, to the effect that RSD is in good
standing under the laws of said state;


(iii) Certified copy of the Certificate of Incorporation of RSD, as certified by
the Secretary of State of the State of Florida at or about the Closing Date;


(iv) An officer's certificate duly executed by RSD's chief executive officer to
the effect that the conditions set forth in Section 7.1(a) below have been
satisfied, dated as of the date of the Closing; and


(v) Such other documents and instruments as DGH may reasonably request.


(b) DGH shall deliver or cause to be delivered the following documents and/or
shall take the following actions:


(i) DGH shall deliver to RSD share certificates in the name of, or assigned to,
RSD or the DGH Acquisition Subsidiary, as specified by RSD, in respect of all
DGH Shares and shall register DGH Shares in the name of RSD or the DGH
Acquisition Subsidiary, as the case may be, in the shareholders register of DGH;


(ii) Certificate of good standing from the Secretary of State of the State of
Delaware, dated at or about the Closing Date, to the effect that DGH is a
corporation organized and in good standing under the laws of said jurisdiction;


(iii) Certified copy of the Certificate of Incorporation of DGH, as amended to
the Closing Date;


(iv) An officer's certificate duly executed by DGH's chief executive officer to
the effect that the conditions set forth in Section7.2(a) below have been
satisfied, dated as of the date of the Closing;


(v) An officer's certificate duly executed by DGH's Chief Executive Officer and
Secretary certifying that the attached stock register of DGH is an accurate and
complete stock register of DGH as of the Closing Date; and


(vi) Such other documents and instruments as RSD may reasonably request,
including documents evidencing such resignations from and appointments to the
governing body of DGH, effective the Closing Date, as are set forth in Schedule
II hereto.


(c) The DGH Shareholders shall deliver the following documents:


(i) to RSD, duly executed share assignments effecting the immediate and
unconditional sale, assignment and irrevocable transfer of DGH Shares to RSD or
the DGH Acquisition Subsidiary, as specified by RSD, free and clear of any
liens, or any other third party rights of any kind and nature, whether
voluntarily incurred or arising by operation of law; and


(ii) to DGH, as agent for RSD, all share certificates in respect of DGH Shares.
 
Page 2

--------------------------------------------------------------------------------




ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF RSD
 
RSD hereby makes the following representations and warranties to DGH and each
DGH Shareholder:


Section 3.1 Organization and Qualification.


RSD is duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization, with the corporate power and authority to own
and operate its business as presently conducted, except where the failure to be
or have any of the foregoing would not have a Material Adverse Effect. RSD is
duly qualified as a foreign corporation to do business and is in good standing
in each jurisdiction where the character of its properties owned or held under
lease or the nature of its activities makes such qualification necessary, except
for such failures to be so qualified or in good standing as would not have a
Material Adverse Effect. RSD has no subsidiaries and is not a participant in any
joint venture, partnership, or similar arrangement.


Section 3.2 Authorization.


RSD has the requisite corporate power and authority to execute, deliver and
perform its obligations under this Agreement and to consummate the Exchange.
 
Section 3.3 Validity and Effect of Agreement.


This Agreement has been duly and validly executed and delivered by RSD and,
assuming that it has been duly authorized, executed and delivered by the other
parties hereto, constitutes a legal, valid and binding obligation of RSD in
accordance with its terms except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, and other laws of general application
affecting enforcement of creditors' rights generally.


Section 3.4 No Conflict.


Neither the execution and delivery of this Agreement by RSD nor the performance
by such parties of their respective obligations hereunder, nor the consummation
of the Exchange, will: (i) conflict with RSD's Certificate of Incorporation or
Bylaws; (ii) violate any statute, law, ordinance, rule or regulation, applicable
to RSD or any of the properties or assets of RSD; or (iii) violate, breach, be
in conflict with or constitute a default (or an event which, with notice or
lapse of time or both, would constitute a default) under, or permit the
termination of any provision of, or result in the termination of, the
acceleration of the maturity of, or the acceleration of the performance of any
obligation of RSD and/or affect any of the obligations hereunder, or result in
the creation or imposition of any Lien upon any properties, assets or business
of RSD under, any Contract or any order, judgment or decree to which RSD is a
party or by which it or any of its assets or properties is bound or encumbered
except, in the case of clauses (ii) and (iii), for such violations, breaches,
conflicts, defaults or other occurrences which, individually or in the
aggregate, would not have a material adverse effect on its obligation to perform
its covenants under this Agreement.


Section 3.5 Required Filings and Consents.


The execution and delivery of this Agreement by RSD does not, and the
performance of this Agreement by RSD will not, require any consent, approval,
authorization or permit of, or filing with or notification to, Governmental
Authority with respect to RSD except: (i) compliance with applicable
requirements of the Securities Act, the Exchange Act and state securities laws
("Blue Sky Laws"); and (ii) where the failure to obtain such consents,
approvals, authorizations or permits, or to make such filings or notifications
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect on RSD, or would not prevent or materially delay
consummation of the Exchange or otherwise prevent the parties hereto from
performing their respective obligations under this Agreement.


Section 3.6 Capitalization.


The authorized capital stock of RSD consists of 100,000,000 shares of Common
Stock, par value $.001 per share, of which 6,500,000 shares are issued and
outstanding, and 10,000,000 shares of Preferred Stock, par value $.001 per
share, of which no shares are outstanding. Except for the transactions
contemplated by this Agreement, there are no other share capital, pre-emptive
rights, convertible securities, outstanding warrants, options or other rights to
subscribe for, purchase or acquire from RSD any shares of capital stock of RSD
and there are no contracts or commitments providing for the issuance of, or the
granting of rights to acquire, any shares of capital stock of RSD or under which
RSD is, or may become, obligated to issue any of its securities. All shares of
capital stock of RSD outstanding as of the date of this Agreement have been duly
authorized and validly issued, are fully paid and non­assessable, and are free
of pre-emptive rights. As of the Closing Date (as defined herein), there will be
no more than 6,500,000 shares of Common Stock issued or outstanding prior to the
Exchange.
 
Page 3

--------------------------------------------------------------------------------




Section 3.7 Status of Common Stock.


The Common Stock, when issued and allotted at the Closing in exchange for DGH
Shares, will be duly authorized, validly issued, fully paid, non-assessable, and
free of any pre-emptive rights, will be issued in compliance with all applicable
laws concerning the issuance of securities,and will have the rights,
preferences, privileges, and restrictions set forth in RSD's charter and bylaws,
and will be free and clear of any Liens of any kind and duly registered in the
name of the DGH Shareholders, in RSD's stockholders ledger.


Section 3.8 Litigation.


There is no Action pending or threatened against RSD that, individually or in
the aggregate, directly or indirectly, would be reasonably likely to have a
Material Adverse Effect, nor is there any outstanding judgment, decree or
injunction, in each case against RSD, that, individually or in the aggregate,
has or would be reasonably likely to have a Material Adverse Effect.


Section 3.9 Books and Records.


The books and records, financial and others, of RSD are in all material respects
complete and correct and have been maintained in accordance with good business
accounting practices.


Section 3.10 Insurance.


RSD has no insurable properties and RSD does not maintain any insurance covering
its assets, business, equipment, properties, operations, employees, officers, or
directors. To RSD's knowledge since inception there has not been any damage,
destruction or loss, which could have been deemed as an "Insurance Event".


Section 3.11 Compliance.


RSD is in compliance with all foreign, federal, state and local laws and
regulations of any Governmental Authority, except to the extent that failure to
comply would not, individually or in the aggregate, have a Material Adverse
Effect. RSD has not received any notice asserting a failure, or possible
failure, to comply with any such law or regulation, the subject of which notice
has not been resolved as required thereby or otherwise to the satisfaction of
the party sending the notice, except for such failure as would not, individually
or in the aggregate, have a Material Adverse Effect. RSD does not, and is not
require to, hold any permits, licenses or franchises from Governmental
Authorities.


Section 3.12 Absence of Certain Changes.


Since September 30, 2009, except as expressly permitted or required by this
Agreement or with the consent of DGH, RSD has not:


(a) sold or otherwise issued any shares of capital stock;
 
(b) acquired any assets or incurred any Liabilities;


(c) amended its certificate of incorporation or bylaws;


(d) waived any rights of value which in the aggregate are extraordinary or
material considering the business of RSD;


(e) made any material change in its method of management, operation or
accounting;


(f) made any accrual or arrangement for or payment of bonuses or special
compensation of any kind or any severance or termination pay to any present or
former officer or employee;


Page 4

--------------------------------------------------------------------------------


 
(g) granted or agreed to grant any options, warrants or other rights for its
stocks, bonds or other corporate securities calling for the issuance thereof,
which option, warrant or other right has not been cancelled as of the Closing
Date;

(h) borrowed or agreed to borrow any funds or incurred or become subject to, any
material obligation or liability (absolute or contingent) except liabilities
incurred in the ordinary course of business;


(i) become subject to any law or regulation which materially and adversely
affects, or in the future may adversely affect, the business, operations,
properties, assets or condition of RSD or become subject to any change or
development in, or effect on, RSD that has or could reasonably be expected to
have a Material Adverse Effect; or


(j) entered into any agreement to take any action described in clauses (a)
through (i) above


Section 3.13 Previous Sales of Securities.


Since inception, RSD has sold Common Stock to investors only in reliance upon
applicable exemptions from the registration requirements under any applicable
law including the laws of the United States and any applicable states and all
such sales were made in accordance with the laws of said jurisdictions.


Section 3.14 Principals of RSD.


During the past five years, no officer or director of RSD has been:


(a) the subject of any bankruptcy petition filed by or against any business of
which such person was a general partner or executive officer either at the time
of the bankruptcy or within two years prior to that time;


(b) the subject of any conviction in a criminal proceeding or being subject to a
pending criminal proceeding (excluding traffic violations and other minor
offenses);


(c) the subject of any order, judgment, or decree, not subsequently reversed,
suspended or vacated, of any court of competent jurisdiction, permanently or
temporarily enjoining, barring, suspending or otherwise limiting his involvement
in any type of business, securities or banking activities; or


(d) found by a court of competent jurisdiction (in a civil action), the
Commission or the Commodity Futures Trading Commission to have violated a
federal or state securities or commodities law, and the judgment has not been
reversed, suspended, or vacated.




Section 3.15 Brokers and Finders.


Neither RSD, nor any of its respective officers, directors, employees or
managers, has employed any broker, finder, advisor or consultant, or incurred
any liability for any investment banking fees, brokerage fees, commissions or
finders' fees, advisory fees or consulting fees in connection with the Exchange
for which RSD has or could have any liability.


Section 3.16 Disclosure.


As of the Closing Date, there is no known material fact or information relating
to the business, condition (financial or otherwise), affairs, operations or
assets of RSD and/or its subsidiaries that has not been disclosed in writing to
DGH and/or the DGH Shareholders by RSD. No representation or warranty of RSD in
this Agreement or any statement or document delivered in connection herewith or
therewith, contained or will contain any untrue statement of a material fact or
fail to state any material fact necessary in order to make the statements made,
in light of the circumstances under which they were made, not misleading.
 
Page 5

--------------------------------------------------------------------------------




ARTICLE IV


REPRESENTATIONS AND WARRANTIES OF DGH


DGH hereby makes the following representations and warranties to RSD:
 
Section 4.1 Organization and Qualification.
 
DGH is duly organized and validly existing under the laws of the State of
Delaware, with the corporate power and authority to own and operate its business
as presently conducted, except where the failure to be or have any of the
foregoing would not have a Material Adverse Effect. DGH is duly qualified as a
foreign corporation to do business in each jurisdiction where the character of
its properties owned or held under lease or the nature of its activities makes
such qualification necessary, except for such failures to be so qualified as
would not have a Material Adverse Effect.


Section 4.2 Subsidiaries.


DGH has three subsidiaries: Wood Imagination, Inc., a Florida corporation (“Wood
Imagination”); Forms Gallery, Inc., a Florida corporation (“Forms Gallery”); and
Kontakt, Ltd., a limited liability company organized under the laws of the
Russian Federation (“Kontakt”), individually each a “Subsidiary” and
collectively the “Subsidiaries”.  DGH owns 100% of the outstanding shares of or
other equity ownership interests in each Subsidiary. Each of the Subsidiaries is
duly organized and validly existing under the laws of its jurisdiction of
organization, with the corporate power and authority to own and operate its
business as presently conducted, except where the failure to be or have any of
the foregoing would not have a Material Adverse Effect. Each Subsidiary is duly
qualified to do business in each jurisdiction where the character of its
properties owned or held under lease or the nature of its activities makes such
qualification necessary, except for such failures to be so qualified as would
not have a Material Adverse Effect.


Section 4.3 Authorization; Validity and Effect of Agreement.


DGH has the requisite corporate power and authority to execute, deliver and
perform its obligations under this Agreement and to consummate the Exchange.
This Agreement has been duly and validly executed and delivered by DGH and,
assuming that it has been duly authorized, executed and delivered by the other
parties hereto, constitutes a legal, valid and binding obligation of DGH, in
accordance with its terms except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, and other laws of general application
affecting enforcement of creditors' rights generally.


Section 4.4 No Conflict.


Neither the execution and delivery of this Agreement by DGH nor the performance
by DGH of its obligations hereunder, nor the consummation of the Exchange, will:
(i) conflict with DGH's organization or governing documents; (ii) violate any
statute, law, ordinance, rule or regulation, applicable to DGH or any of its
properties or assets; or (iii) violate, breach, be in conflict with or
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) under, or permit the termination of any provision
of, or result in the termination of, the acceleration of the maturity of, or the
acceleration of the performance of any obligation of DGH, or result in the
creation or imposition of any Lien upon any properties, assets or business of
DGH under, any Material Contract or any order, judgment or decree to which DGH
is a party or by which it or any of its assets or Properties is bound or
encumbered except, in the case of clauses (ii) or (iii), for such violations,
breaches, conflicts, defaults or other occurrences which, individually or in the
aggregate, would not have a Material Adverse Effect on its obligation to perform
its covenants under this Agreement.


Section 4.5 Required Filings and Consents.


The execution and delivery of this Agreement by DGH do not, and the performance
of this Agreement by DGH will not require any consent, approval, authorization
or permit of, or filing with or notification to, any Governmental Authority,
with respect to DGH, except: (i) compliance with applicable requirements of the
Securities Act, the Exchange Act, and Blue Sky Laws; and (ii) where the failure
to obtain such consents, approvals, authorizations or permits, or to make such
filings or notifications would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect on DGH, or materially delay
consummation of the Exchange or otherwise prevent the parties hereto from
performing their obligations under this Agreement.
 
Section 4.6 Capitalization.


The authorized capital stock of DGH consists of 1,500 shares of common stock, no
par value, of which 1,480 shares are issued and outstanding. All DGH Shares
outstanding as of the date of this Agreement have been duly authorized and
validly issued, are fully paid and non-assessable, and are free of pre-emptive
rights.
 
Page 6

--------------------------------------------------------------------------------




Section 4.7 Financial Statements.


DGH has previously furnished to RSD true and complete copies of its balance
sheets as of September 30, 2009 and December 31, 2008, and its related
statements of operations for the periods ended September 30, 2009, and December
31, 2008 (all of such financial statements of DGH collectively, the "DGH
Financial Statements"). The DGH Financial Statements (including the notes
thereto) present fairly in all material respects the financial position and
results of operations and cash flows of DGH at the date or for the period set
forth therein, in each case in accordance with GAAP applied on a consistent
basis throughout the periods involved (except as otherwise indicated therein).
The DGH Financial Statements have been prepared from and in accordance with the
books and records of DGH and its subsidiaries, as applicable.


Section 4.8 No Undisclosed Liabilities.


Except as disclosed in the DGH Financial Statements, DGH has no material
liabilities, indebtedness or obligations, except those that have been incurred
in the ordinary course of business, whether absolute, accrued, contingent or
otherwise, and whether due or to become due, and to the Knowledge of DGH, there
is no existing condition, situation or set of circumstances that could
reasonably be expected to result in such a liability, indebtedness or
obligation.


Section 4.9 Properties and Assets.


DGH has good and marketable title to, valid leasehold interests in, or the legal
right to use, all of the assets, properties and leasehold interests reflected in
the most recent DGH Financial Statements, except for those sold or otherwise
disposed of since the date of such DGH Financial Statements in the ordinary
course of business consistent with past practice.


Section 4.10 Litigation.


There is no Action pending or threatened against DGH that, individually or in
the aggregate, directly or indirectly, would be reasonably likely to have a
Material Adverse Effect, nor is there any outstanding judgment, decree or
injunction, in each case against DGH, that, individually or in the aggregate,
has or would be reasonably likely to have a Material Adverse Effect.
 
Section 4.11 Taxes.


DGH has timely filed (or has had timely filed on its behalf) with the
appropriate tax authorities all tax returns required to be filed by it or on
behalf of it, and each such tax return was complete and accurate in all material
respects, and DGH has timely paid (or has had paid on its behalf) all material
Taxes due and owing by it, regardless of whether required to be shown or
reported on a tax return, including Taxes required to be withheld by it. No
deficiency for a material Tax has been asserted in writing or otherwise, to
DGH's Knowledge, against DGH or with respect to any of its assets, except for
asserted deficiencies that either (i) have been resolved and paid in full or
(ii) are being contested in good faith. There are no material Liens for Taxes
upon DGH's assets.


Section 4.12 Compliance.


To DGH's Knowledge, DGH is in compliance with all federal, state and local laws
and regulations of any Governmental Authority applicable to its operations or
with respect to which compliance is a condition of engaging in the business
thereof, except to the extent that failure to comply would not, individually or
in the aggregate, have a Material Adverse Effect. DGH has not received any
notice asserting a failure, or possible failure, to comply with any such law or
regulation, the subject of which notice has not been resolved as required
thereby or otherwise to the satisfaction of the party sending the notice, except
for such failure as would not, individually or in the aggregate, have a Material
Adverse Effect. To DGH's Knowledge, DGH holds all permits, licenses and
franchises from Governmental Authorities required to conduct its business as it
is now being conducted, except for such failures to have such permits, licenses
and franchises that would not, individually or in the aggregate, have a Material
Adverse Effect.


Page 7

--------------------------------------------------------------------------------




Section 4.13 Absence of Certain Changes.


Since the date of the most recent DGH Financial Statements,
(a)         there has been no change or development in, or effect on, DGH that
has or could reasonably be expected to have a Material Adverse Effect,
(b)         DGH has not sold, transferred, disposed of, or agreed to sell,
transfer or dispose of, any material amount of its assets other than in the
ordinary course of business,
(c)         DGH has not paid any dividends or distributed any of its assets to
any of its shareholders,
(d)         DGH has not acquired any material amount of assets except in the
ordinary course of business, nor acquired or merged with any other business,
(e)         DGH has not waived or amended any of its respective material
contractual rights except in the ordinary course of business, and
(f)          DGH has not entered into any agreement to take any action described
in clauses (a) through (e) above.




Section 4.14 Principals of DGH.


During the past five years, no officer or director of DGH has been:


(a) the subject of any bankruptcy petition filed by or against any business of
which such person was a general partner or executive officer either at the time
of the bankruptcy or within two years prior to that time;


(b) the subject of any conviction in a criminal proceeding or being subject to a
pending criminal proceeding (excluding traffic violations and other minor
offences);


(c) the subject of any order, judgment, or decree, not subsequently reversed,
suspended or vacated, of any court of competent jurisdiction, or temporarily
enjoining, barring, suspending or otherwise limiting his involvement in any type
of business, securities or banking activities; or


(d) found by a court of competent jurisdiction (in a civil action) to have
violated a federal or state securities or commodities law, and the judgment has
not been reversed, suspended, or vacated.


ARTICLE V
 
REPRESENTATIONS AND WARRANTIES OF DGH SHAREHOLDERS


Each DGH Shareholder, severally and not jointly, hereby make the following
representations and warranties to DGH and RSD:


Section 5.1 Authority and Validity.


Each DGH Shareholder has all requisite power to execute and deliver, to perform
its obligations under, and to consummate the transactions contemplated by, this
Agreement.
 
Section 5.2 Validity.


Upon the execution and delivery of each other document to which each DGH
Shareholder is a party (assuming due execution and delivery by each other party
thereto) each such other document will be the legal, valid and binding
obligations of such DGH Shareholder, enforceable against such DGH Shareholder in
accordance with their respective terms except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, and other laws of general
application affecting enforcement of creditors' rights generally.
 
Section 5.3 No Breach or Violation.


The execution, delivery and performance by each DGH Shareholder of this
Agreement and each other document to which it is a party, and the consummation
of the transactions contemplated hereby and thereby in accordance with the terms
and conditions hereof and thereof, do not and will not conflict with (i) the
certificate of incorporation or bylaws of such DGH Shareholder, if applicable,
or (ii) any agreement to which such DGH Shareholder is a party, or by which such
DGH Shareholder or such DGH Shareholder's Assets are bound or affected.
 
Page 8

--------------------------------------------------------------------------------




Section 5.4 Consents and Approvals.


No consent, approval, authorization or order of, registration or filing with, or
notice to, any Government Authority or any other Person is necessary to be
obtained, made or given by each DGH Shareholder in connection with the
execution, delivery and performance by such DGH Shareholder of this Agreement or
any other document to which it is a party or for the consummation by such DGH
Shareholder of the transactions contemplated hereby or thereby.
 
Section 5.5 Title.


DGH Shares to be delivered by each DGH Shareholder in connection with the
transactions contemplated herein are, and at the Closing will be owned, of
record and beneficially, solely by such DGH Shareholder, free and clear of any
Lien and represent such DGH Shareholder's entire ownership interest in DGH.


Section 5.6 Investor Status.


No DGH Shareholder is a U.S. Person and nor is acquiring the RSD Common Stock
for the account of any U.S. Person, (ii) if a corporation, it is not organized
or incorporated under the laws of the United States; (iii) if a corporation, no
director or executive officer is a national or citizen of the United States; and
(iv) it is not otherwise deemed to be a "U.S. Person" within the meaning of
Regulation S. If a resident of the United States, the DGH Shareholder represents
that he or she is an “accredited investor” as defined in Rule 501 promulgated
under the Securities Act.  Each DGH Shareholder represents and warrants that he
or she has such knowledge and experience in financial and business matters as to
be capable of evaluating the merits and risks of his or her investment in
RSD.  Each DGH Shareholder has the financial ability to bear the economic risks
of his or her entire investment in RSD for an indefinite period, would be able
to sustain a complete loss of his or her investment, and has no need for
liquidity with respect to his or her investment in RSD.
 
Section 5.7 Investment Intent.


The shares of Common Stock are being acquired by each DGH Shareholder for each
DGH Shareholder's own account for investment purposes only, not as a nominee or
agent and not with a view to the resale or distribution of any part thereof, and
each DGH Shareholder has no present intention of selling, granting any
participation in or otherwise distributing the same. Each DGH Shareholder
further represents that the DGH Shareholder does not have any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participation to such person or third person with respect to any of DGH Shares.
 
Section 5.8 Restrictions on Transfer.


Each DGH Shareholder understands that the shares of Common Stock have not been
registered under the Securities Act or registered or qualified under any foreign
or state securities law, and may not be, directly or indirectly, sold,
transferred, offered for sale, pledged, hypothecated or otherwise disposed of
without registration under the Securities Act and registration or qualification
under applicable state securities laws or the availability of an exemption
therefrom. In any case where such an exemption is relied upon by each DGH
Shareholder from the registration requirements of the Securities Act and the
registration or qualification requirements of such state securities laws, each
DGH Shareholder shall furnish RSD with an opinion of counsel stating that the
proposed sale or other disposition of such securities may be effected without
registration under the Securities Act and will not result in any violation of
any applicable state securities laws relating to the registration or
qualification of securities for sale, such counsel and opinion to be
satisfactory to RSD. Each DGH Shareholder acknowledges that it is able to bear
the economic risks of an investment in the Common Stock for an indefinite period
of time, and that its overall commitment to investments that are not readily
marketable is not disproportionate to its net worth.


Section 5.9 Informed Investment.


Each DGH Shareholder has made such investigations in connection herewith as it
deemed necessary or desirable so as to make an informed investment decision
without relying upon DGH for legal or tax advice related to this investment. In
making its decision to acquire the Common Stock, each DGH Shareholder has not
relied upon any information other than information contained in this Agreement
and in the other Offering Documents.
 
Page 9

--------------------------------------------------------------------------------


 
Section 5.10 Access to Information.


Each DGH Shareholder acknowledges that it has had access to and has reviewed all
documents and records relating to RSD, including, but not limited to, the RSD
SEC Documents, that it has deemed necessary in order to make an informed
investment decision with respect to an investment in RSD; that it has had the
opportunity to ask representatives of RSD certain questions and request certain
additional information regarding the terms and conditions of such investment and
the finances, operations, business and prospects of RSD and has had any and all
such questions and requests answered to its satisfaction; and that based on the
foregoing it understands the risks and other considerations relating to an
investment in RSD.


Section 5.11 Reliance on Representations.


Each DGH Shareholder understands that the shares of Common Stock are being
offered and sold to it in reliance on specific exemptions from the registration
and/or public offering requirements of the U.S. federal and state securities
laws and that RSD and DGH is relying in part upon the truth and accuracy of, and
such DGH Shareholder's compliance with, the representations, warranties,
agreements, acknowledgments and understandings of such DGH Shareholder set forth
herein in order to determine the availability of such exemptions and the
eligibility of such DGH Shareholder to acquire the Common Stock. Each DGH
Shareholder represents and warrants to RSD and DGH that any information the DGH
Shareholder has heretofore furnished or furnishes herewith to RSD and DGH is
complete and accurate, and further represents and warrants that it will notify
and supply corrective information to RSD and DGH immediately upon the occurrence
of any change therein occurring prior to DGH's issuance of the Common Stock.
Within five (5) days after receipt of a request from DGH, each DGH Shareholder
will provide such information and such documents as may reasonably be necessary
to comply with any and all laws and regulations to which DGH is subject.


Section 5.12 No General Solicitation.


Each DGH Shareholder is unaware of, and in deciding to participate in the
transactions contemplated hereby is in no way relying upon, and did not become
aware of the transactions contemplated hereby through or as a result of, any
form of general solicitation or general advertising including, without
limitation, any article, notice, advertisement or other communication published
in any newspaper, magazine or similar media, or broadcast over television or
radio or the internet, in connection with the transactions contemplated hereby.
 
Section 5.13 Representation by Counsel.


Each DGH Shareholder represents that it is represented by their own counsel in
this transaction and that such counsel has carefully reviewed with it the terms
and legal consequences of the Exchange and, in particular, the Tax consequences
of the Exchange to such DGH Shareholder. DGH and each DGH Shareholder
acknowledges and understands that Michael Paige PLLC, Counsel to Jackson &
Campbell, P.C., Washington, D.C., acts as counsel to RSD. DGH and each DGH
Shareholder also acknowledges and understands that, in connection with the
Exchange contemplated by this Agreement and subsequent advice to and legal
services performed for RSD, Michael Paige PLLC and Jackson & Campbell, P.C. and
will not be representing DGH or the DGH Shareholders, but will be representing
RSD.


ARTICLE VI


REPRESENTATIONS AND WARRANTIES AS TO WOOD IMAGINATION INC.


Victor Belitchenko, the former owner of Wood Imagination, individually, hereby
makes to RSD the following representations and warranties as to Wood
Imagination:


Section 6.1 Organization and Qualification.
 
Wood Imagination is duly organized and validly existing under the laws of the
State of Florida, with the corporate power and authority to own and operate its
business as presently conducted, except where the failure to be or have any of
the foregoing would not have a Material Adverse Effect. Wood Imagination is duly
qualified as a foreign corporation to do business in each jurisdiction where the
character of its properties owned or held under lease or the nature of its
activities makes such qualification necessary, except for such failures to be so
qualified as would not have a Material Adverse Effect.


Page 10

--------------------------------------------------------------------------------




Section 6.2 Subsidiaries.


Wood Imagination has no subsidiaries.


Section 6.3 Capitalization.


The authorized capital stock of Wood Imagination consists of 3,000 shares of
common stock, no par value, of which 100 shares are issued and outstanding and
owned by DGH. All Wood Imagination Shares outstanding as of the date of this
Agreement have been duly authorized and validly issued, are fully paid and
non-assessable, and are free of pre-emptive rights.


Section 6.4 Financial Statements.


Wood Imagination has previously furnished to RSD true and complete copies of its
balance sheets as of November 20, 2009 and December 31, 2008, and its related
statements of operations for the periods ended November 20, 2009, and December
31, 2008 (all of such financial statements of Wood Imagination collectively, the
"Wood Imagination Financial Statements"). The Wood Imagination Financial
Statements (including the notes thereto) present fairly in all material respects
the financial position and results of operations and cash flows of Wood
Imagination at the date or for the period set forth therein, in each case in
accordance with GAAP applied on a consistent basis throughout the periods
involved (except as otherwise indicated therein). The Wood Imagination Financial
Statements have been prepared from and in accordance with the books and records
of Wood Imagination and its subsidiaries, as applicable.


Section 6.5 No Undisclosed Liabilities.


Except as disclosed in the Wood Imagination Financial Statements, Wood
Imagination has no material liabilities, indebtedness or obligations, except
those that have been incurred in the ordinary course of business, whether
absolute, accrued, contingent or otherwise, and whether due or to become due,
and to the Knowledge of Wood Imagination, there is no existing condition,
situation or set of circumstances that could reasonably be expected to result in
such a liability, indebtedness or obligation.


Section 6.6 Properties and Assets.


Wood Imagination has good and marketable title to, valid leasehold interests in,
or the legal right to use, all of the assets, properties and leasehold interests
reflected in the most recent Wood Imagination Financial Statements, except for
those sold or otherwise disposed of since the date of such Wood Imagination
Financial Statements in the ordinary course of business consistent with past
practice.


Section 6.7 Litigation.


There is no Action pending or threatened against Wood Imagination that,
individually or in the aggregate, directly or indirectly, would be reasonably
likely to have a Material Adverse Effect, nor is there any outstanding judgment,
decree or injunction, in each case against Wood Imagination, that, individually
or in the aggregate, has or would be reasonably likely to have a Material
Adverse Effect.
 
 
 
Section 6.8 Taxes.


Wood Imagination has timely filed (or has had timely filed on its behalf) with
the appropriate tax authorities all tax returns required to be filed by it or on
behalf of it, and each such tax return was complete and accurate in all material
respects, and Wood Imagination has timely paid (or has had paid on its behalf)
all material Taxes due and owing by it, regardless of whether required to be
shown or reported on a tax return, including Taxes required to be withheld by
it. No deficiency for a material Tax has been asserted in writing or otherwise,
to Wood Imagination's Knowledge, against Wood Imagination or with respect to any
of its assets, except for asserted deficiencies that either (i) have been
resolved and paid in full or (ii) are being contested in good faith. There are
no material Liens for Taxes upon Wood Imagination's assets.
 
Page 11

--------------------------------------------------------------------------------




Section 6.9 Compliance.


To Wood Imagination's Knowledge, Wood Imagination is in compliance with all
federal, state and local laws and regulations of any Governmental Authority
applicable to its operations or with respect to which compliance is a condition
of engaging in the business thereof, except to the extent that failure to comply
would not, individually or in the aggregate, have a Material Adverse Effect.
Wood Imagination has not received any notice asserting a failure, or possible
failure, to comply with any such law or regulation, the subject of which notice
has not been resolved as required thereby or otherwise to the satisfaction of
the party sending the notice, except for such failure as would not, individually
or in the aggregate, have a Material Adverse Effect. To Wood Imagination's
Knowledge, Wood Imagination holds all permits, licenses and franchises from
Governmental Authorities required to conduct its business as it is now being
conducted, except for such failures to have such permits, licenses and
franchises that would not, individually or in the aggregate, have a Material
Adverse Effect.


Section 6.10 Absence of Certain Changes.


Since the date of the most recent Wood Imagination Financial Statements,
(a)         there has been no change or development in, or effect on, Wood
Imagination that has or could reasonably be expected to have a Material Adverse
Effect,
(b)         Wood Imagination has not sold, transferred, disposed of, or agreed
to sell, transfer or dispose of, any material amount of its assets other than in
the ordinary course of business,
(c)         Wood Imagination has not paid any dividends or distributed any of
its assets to any of its shareholders,
(d)         Wood Imagination has not acquired any material amount of assets
except in the ordinary course of business, nor acquired or merged with any other
business,
(e)         Wood Imagination has not waived or amended any of its respective
material contractual rights except in the ordinary course of business, and
(f)          Wood Imagination has not entered into any agreement to take any
action described in clauses (a) through (e) above.




Section 6.11 Principals of Wood Imagination.


During the past five years, no officer or director of Wood Imagination has been:


(a) the subject of any bankruptcy petition filed by or against any business of
which such person was a general partner or executive officer either at the time
of the bankruptcy or within two years prior to that time;


(b) the subject of any conviction in a criminal proceeding or being subject to a
pending criminal proceeding (excluding traffic violations and other minor
offences);


(c) the subject of any order, judgment, or decree, not subsequently reversed,
suspended or vacated, of any court of competent jurisdiction, or temporarily
enjoining, barring, suspending or otherwise limiting his involvement in any type
of business, securities or banking activities; or


(d) found by a court of competent jurisdiction (in a civil action) to have
violated a federal or state securities or commodities law, and the judgment has
not been reversed, suspended, or vacated.






ARTICLE VII


REPRESENTATIONS AND WARRANTIES AS TO FORMS GALLERY INC.


Carole Lynn, the former owner of Forms Gallery, individually, hereby makes to
RSD the following representations and warranties as to Forms Gallery:


Section 7.1 Organization and Qualification.
 
Forms Gallery is duly organized and validly existing under the laws of the State
of Florida, with the corporate power and authority to own and operate its
business as presently conducted, except where the failure to be or have any of
the foregoing would not have a Material Adverse Effect. Forms Gallery is duly
qualified as a foreign corporation to do business in each jurisdiction where the
character of its properties owned or held under lease or the nature of its
activities makes such qualification necessary, except for such failures to be so
qualified as would not have a Material Adverse Effect.
 
Page 12

--------------------------------------------------------------------------------




Section 7.2 Subsidiaries.


Forms Gallery has no subsidiaries.


Section 7.3 Capitalization.


The authorized capital stock of Forms Gallery consists of 50,000 shares of
common stock, par value $1.00 per share, of which 500 shares are issued and
outstanding and owned by DGH. All Forms Gallery Shares outstanding as of the
date of this Agreement have been duly authorized and validly issued, are fully
paid and non-assessable, and are free of pre-emptive rights.


Section 7.4 Financial Statements.


Forms Gallery has previously furnished to RSD true and complete copies of its
balance sheets as of November 20, 2009 and December 31, 2008, and its related
statements of operations for the periods ended November 20, 2009, and December
31, 2008 (all of such financial statements of Forms Gallery collectively, the
"Forms Gallery Financial Statements"). The Forms Gallery Financial Statements
(including the notes thereto) present fairly in all material respects the
financial position and results of operations and cash flows of Forms Gallery at
the date or for the period set forth therein, in each case in accordance with
GAAP applied on a consistent basis throughout the periods involved (except as
otherwise indicated therein). The Forms Gallery Financial Statements have been
prepared from and in accordance with the books and records of Forms Gallery and
its subsidiaries, as applicable.


Section 7.5 No Undisclosed Liabilities.


Except as disclosed in the Forms Gallery Financial Statements, Forms Gallery has
no material liabilities, indebtedness or obligations, except those that have
been incurred in the ordinary course of business, whether absolute, accrued,
contingent or otherwise, and whether due or to become due, and to the Knowledge
of Forms Gallery, there is no existing condition, situation or set of
circumstances that could reasonably be expected to result in such a liability,
indebtedness or obligation.


Section 7.6 Properties and Assets.


Forms Gallery has good and marketable title to, valid leasehold interests in, or
the legal right to use, all of the assets, properties and leasehold interests
reflected in the most recent Forms Gallery Financial Statements, except for
those sold or otherwise disposed of since the date of such Forms Gallery
Financial Statements in the ordinary course of business consistent with past
practice.


Section 7.7 Litigation.


There is no Action pending or threatened against Forms Gallery that,
individually or in the aggregate, directly or indirectly, would be reasonably
likely to have a Material Adverse Effect, nor is there any outstanding judgment,
decree or injunction, in each case against Forms Gallery, that, individually or
in the aggregate, has or would be reasonably likely to have a Material Adverse
Effect.
 
Section 7.8 Taxes.


Forms Gallery has timely filed (or has had timely filed on its behalf) with the
appropriate tax authorities all tax returns required to be filed by it or on
behalf of it, and each such tax return was complete and accurate in all material
respects, and Forms Gallery has timely paid (or has had paid on its behalf) all
material Taxes due and owing by it, regardless of whether required to be shown
or reported on a tax return, including Taxes required to be withheld by it. No
deficiency for a material Tax has been asserted in writing or otherwise, to
Forms Gallery's Knowledge, against Forms Gallery or with respect to any of its
assets, except for asserted deficiencies that either (i) have been resolved and
paid in full or (ii) are being contested in good faith. There are no material
Liens for Taxes upon Forms Gallery's assets.
 
Page 13

--------------------------------------------------------------------------------




Section 7.9 Compliance.


To Forms Gallery's Knowledge, Forms Gallery is in compliance with all federal,
state and local laws and regulations of any Governmental Authority applicable to
its operations or with respect to which compliance is a condition of engaging in
the business thereof, except to the extent that failure to comply would not,
individually or in the aggregate, have a Material Adverse Effect. Forms Gallery
has not received any notice asserting a failure, or possible failure, to comply
with any such law or regulation, the subject of which notice has not been
resolved as required thereby or otherwise to the satisfaction of the party
sending the notice, except for such failure as would not, individually or in the
aggregate, have a Material Adverse Effect. To Forms Gallery's Knowledge, Forms
Gallery holds all permits, licenses and franchises from Governmental Authorities
required to conduct its business as it is now being conducted, except for such
failures to have such permits, licenses and franchises that would not,
individually or in the aggregate, have a Material Adverse Effect.


Section 7.10 Absence of Certain Changes.


Since the date of the most recent Forms Gallery Financial Statements,
(a)         there has been no change or development in, or effect on, Forms
Gallery that has or could reasonably be expected to have a Material Adverse
Effect,
(b)         Forms Gallery has not sold, transferred, disposed of, or agreed to
sell, transfer or dispose of, any material amount of its assets other than in
the ordinary course of business,
(c)         Forms Gallery has not paid any dividends or distributed any of its
assets to any of its shareholders,
(d)         Forms Gallery has not acquired any material amount of assets except
in the ordinary course of business, nor acquired or merged with any other
business,
(e)         Forms Gallery has not waived or amended any of its respective
material contractual rights except in the ordinary course of business, and
(f)          Forms Gallery has not entered into any agreement to take any action
described in clauses (a) through (e) above.




Section 7.11 Principals of Forms Gallery.


During the past five years, no officer or director of Forms Gallery has been:


(a) the subject of any bankruptcy petition filed by or against any business of
which such person was a general partner or executive officer either at the time
of the bankruptcy or within two years prior to that time;


(b) the subject of any conviction in a criminal proceeding or being subject to a
pending criminal proceeding (excluding traffic violations and other minor
offences);


(c) the subject of any order, judgment, or decree, not subsequently reversed,
suspended or vacated, of any court of competent jurisdiction, or temporarily
enjoining, barring, suspending or otherwise limiting his involvement in any type
of business, securities or banking activities; or


(d) found by a court of competent jurisdiction (in a civil action) to have
violated a federal or state securities or commodities law, and the judgment has
not been reversed, suspended, or vacated.




ARTICLE VIII


REPRESENTATIONS AND WARRANTIES AS TO KONTAKT, LTD.


Nikolay Uraev, the former owner of Kontakt, individually, hereby makes to RSD
the following representations and warranties as to Kontakt:


Section 8.1 Organization and Qualification.
 
Kontakt is duly organized and validly existing under the laws of the Russian
Federation, with the power and authority to own and operate its business as
presently conducted, except where the failure to be or have any of the foregoing
would not have a Material Adverse Effect. Kontakt is duly qualified to do
business in each jurisdiction where the character of its properties owned or
held under lease or the nature of its activities makes such qualification
necessary, except for such failures to be so qualified as would not have a
Material Adverse Effect.
 
Page 14

--------------------------------------------------------------------------------




Section 8.2 Subsidiaries.


Kontakt has no subsidiaries.


Section 8.3 Capitalization.


The authorized capital stock of Kontakt consists of shares of capital stock,
10,000 rubles nominal value, all of which are owned by DGH. All Kontakt Shares
outstanding as of the date of this Agreement have been duly authorized and
validly issued, are fully paid and non-assessable, and are free of pre-emptive
rights.


Section 8.4 Financial Statements.


Kontakt has previously furnished to RSD true and complete copies of its balance
sheets as of November 20, 2009 and December 31, 2008, and its related statements
of operations for the periods ended November 20, 2009, and December 31, 2008
(all of such financial statements of Kontakt collectively, the "Kontakt
Financial Statements"). The Kontakt Financial Statements (including the notes
thereto) present fairly in all material respects the financial position and
results of operations and cash flows of Kontakt at the date or for the period
set forth therein, in each case in accordance with GAAP applied on a consistent
basis throughout the periods involved (except as otherwise indicated therein).
The Kontakt Financial Statements have been prepared from and in accordance with
the books and records of Kontakt and its subsidiaries, as applicable.


Section 8.5 No Undisclosed Liabilities.


Except as disclosed in the Kontakt Financial Statements, Kontakt has no material
liabilities, indebtedness or obligations, except those that have been incurred
in the ordinary course of business, whether absolute, accrued, contingent or
otherwise, and whether due or to become due, and to the Knowledge of Kontakt,
there is no existing condition, situation or set of circumstances that could
reasonably be expected to result in such a liability, indebtedness or
obligation.


Section 8.6 Properties and Assets.


Kontakt has good and marketable title to, valid leasehold interests in, or the
legal right to use, all of the assets, properties and leasehold interests
reflected in the most recent Kontakt Financial Statements, except for those sold
or otherwise disposed of since the date of such Kontakt Financial Statements in
the ordinary course of business consistent with past practice.


Section 8.7 Litigation.


There is no Action pending or threatened against Kontakt that, individually or
in the aggregate, directly or indirectly, would be reasonably likely to have a
Material Adverse Effect, nor is there any outstanding judgment, decree or
injunction, in each case against Kontakt, that, individually or in the
aggregate, has or would be reasonably likely to have a Material Adverse Effect.
 
Section 8.8 Taxes.


Kontakt has timely filed (or has had timely filed on its behalf) with the
appropriate tax authorities all tax returns required to be filed by it or on
behalf of it, and each such tax return was complete and accurate in all material
respects, and Kontakt has timely paid (or has had paid on its behalf) all
material Taxes due and owing by it, regardless of whether required to be shown
or reported on a tax return, including Taxes required to be withheld by it. No
deficiency for a material Tax has been asserted in writing or otherwise, to
Kontakt's Knowledge, against Kontakt or with respect to any of its assets,
except for asserted deficiencies that either (i) have been resolved and paid in
full or (ii) are being contested in good faith. There are no material Liens for
Taxes upon Kontakt's assets.


Section 8.9 Compliance.


To Kontakt's Knowledge, Kontakt is in compliance with all laws and regulations
of any Governmental Authority applicable to its operations or with respect to
which compliance is a condition of engaging in the business thereof, except to
the extent that failure to comply would not, individually or in the aggregate,
have a Material Adverse Effect. Kontakt has not received any notice asserting a
failure, or possible failure, to comply with any such law or regulation, the
subject of which notice has not been resolved as required thereby or otherwise
to the satisfaction of the party sending the notice, except for such failure as
would not, individually or in the aggregate, have a Material Adverse Effect. To
Kontakt's Knowledge, Kontakt holds all permits, licenses and franchises from
Governmental Authorities required to conduct its business as it is now being
conducted, except for such failures to have such permits, licenses and
franchises that would not, individually or in the aggregate, have a Material
Adverse Effect.
 
Page 15

--------------------------------------------------------------------------------




Section 8.10 Absence of Certain Changes.


Since the date of the most recent Kontakt Financial Statements,
(a)         there has been no change or development in, or effect on, Kontakt
that has or could reasonably be expected to have a Material Adverse Effect,
(b)         Kontakt has not sold, transferred, disposed of, or agreed to sell,
transfer or dispose of, any material amount of its assets other than in the
ordinary course of business,
(c)         Kontakt has not paid any dividends or distributed any of its assets
to any of its shareholders,
(d)         Kontakt has not acquired any material amount of assets except in the
ordinary course of business, nor acquired or merged with any other business,
(e)         Kontakt has not waived or amended any of its respective material
contractual rights except in the ordinary course of business, and
(f)          Kontakt has not entered into any agreement to take any action
described in clauses (a) through (e) above.




Section 8.11 Principals of Kontakt.


During the past five years, no officer or manager of Kontakt has been:


(a) the subject of any bankruptcy petition filed by or against any business of
which such person was a general partner or executive officer either at the time
of the bankruptcy or within two years prior to that time;


(b) the subject of any conviction in a criminal proceeding or being subject to a
pending criminal proceeding (excluding traffic violations and other minor
offences);


(c) the subject of any order, judgment, or decree, not subsequently reversed,
suspended or vacated, of any court of competent jurisdiction, or temporarily
enjoining, barring, suspending or otherwise limiting his involvement in any type
of business, securities or banking activities; or


(d) found by a court of competent jurisdiction (in a civil action) to have
violated a federal or state securities or commodities law, and the judgment has
not been reversed, suspended, or vacated.




ARTICLE IX
 
CERTAIN COVENANTS
Section 9.1 Conduct of Businesses by Parties.
 
RSD and DGH agree that, between the date of this Agreement and the Closing Date,
except as contemplated by any other provision of this Agreement, or unless the
other party shall otherwise consent in writing:


(a) the businesses of RSD and DGH shall be conducted only in, and such parties
shall not take any action except in, the ordinary course of business and in a
manner consistent with past practice; and


(b) RSD and DGH shall use their reasonable best efforts to preserve
substantially intact their respective business organizations, to keep available
the services of their current officers, employees and consultants and to
preserve the current relationships of RSD and DGH with customers, suppliers and
other persons with which RSD or DGH, as the case may be, has significant
business relations.
 
Page 16

--------------------------------------------------------------------------------




Section 9.2 Access to Information.


At all times prior to the Closing or the earlier termination of this Agreement
in accordance with the provisions of Article IX, and in each case subject to
Section 6.3 below, each party hereto shall provide to the other party (and the
other party's authorized representatives) reasonable access during normal
business hours and upon reasonable prior notice to the premises, properties,
books, records, assets, liabilities, operations, contracts, personnel, financial
information and other data and information of or relating to such party
(including without limitation all written proprietary and trade secret
information and documents, and other written information and documents relating
to intellectual property rights and matters), and will cooperate with the other
party in conducting its due diligence investigation of such party, provided that
the party granted such access shall not interfere unreasonably with the
operation of the business conducted by the party granting access, and provided
that no such access need be granted to privileged information or any agreements
or documents subject to confidentiality agreements.
 

 
Section 9.3 Confidentiality.


Each party shall hold, and shall cause its respective Affiliates and
representatives to hold, all Confidential Information made available to it in
connection with the Exchange in strict confidence, shall not use such
information except for the sole purpose of evaluating the Exchange and shall not
disseminate or disclose any of such information other than to its directors,
officers, managers, employees, shareholders, interest holders, Affiliates,
agents and representatives, as applicable, who need to know such information for
the sole purpose of evaluating the Exchange (each of whom shall be informed in
writing by the disclosing party of the confidential nature of such information
and directed by such party in writing to treat such information confidentially).
The above limitations on use, dissemination and disclosure shall not apply to
Confidential Information that (i) is learned by the disclosing party from a
third party entitled to disclose it; (ii) becomes known publicly other than
through the disclosing party or any third party who received the same from the
disclosing party, provided that the disclosing party had no Knowledge that the
disclosing party was subject to an obligation of confidentiality; (iii) is
required by law or court order to be disclosed by the parties; or (iv) is
disclosed with the express prior written consent thereto of the other party. The
parties shall undertake all necessary steps to ensure that the secrecy and
confidentiality of such information will be maintained. In the event a party is
required by court order or subpoena to disclose information which is otherwise
deemed to be confidential or subject to the confidentiality obligations
hereunder, prior to such disclosure, the disclosing party shall: (i) promptly
notify the non-disclosing party and, if having received a court order or
subpoena, deliver a copy of the same to the non-disclosing party; (ii) cooperate
with the non-disclosing party, at the expense of the non-disclosing party, in
obtaining a protective or similar order with respect to such information; and
(iii) provide only that amount of information as the disclosing party is advised
by its counsel is necessary to strictly comply with such court order or
subpoena.


Section 9.4 Further Assurances.


Each of the parties hereto agrees to use its best efforts before and after the
Closing Date to take or cause to be taken all action, to do or cause to be done,
and to assist and cooperate with the other party hereto in doing, all things
necessary, proper or advisable under applicable laws to consummate and make
effective, in the most expeditious manner practicable, the Exchange, including,
but not limited to: (i) satisfying the conditions precedent to the obligations
of any of the parties hereto; (ii) obtaining all waivers, consents and approvals
from other parties necessary for the consummation of the Exchange, (iii) making
all filings with, and obtain all consents, approvals and authorizations that are
required to be obtained from, Governmental Authorities, (iv) defending of any
lawsuits or other legal proceedings, whether judicial or administrative,
challenging this Agreement or the performance of the obligations hereunder; and
(v) executing and delivering such instruments, and taking such other actions, as
the other party hereto may reasonably require in order to carry out the intent
of this Agreement.
 
Page 17

--------------------------------------------------------------------------------




Section 9.5 Public Announcements.


RSD, the DGH Shareholders and DGH shall consult with each other before issuing
any press release or otherwise making any public statements with respect to the
Exchange or this Agreement, and shall not issue any other press release or make
any other public statement without prior consent of the other parties, except as
may be required by law or, with respect to RSD, by obligations pursuant to rule
or regulation of the Exchange Act, the Securities Act, any rule or regulation
promulgated thereunder or any rule or regulation of the National Association of
Securities Dealers.


Section 9.6 Notification of Certain Matters.


Each party hereto shall promptly notify the other party in writing of any
events, facts or occurrences that would result in any breach of any
representation or warranty or breach of any covenant by such party contained in
this Agreement.


Section 9.7 Prohibition on Trading in RSD Securities.


All parties acknowledge that information concerning the matters that are the
subject matter of this Agreement may constitute material non-public information
under United States federal securities laws, and that United States federal
securities laws prohibit any person who has received material non-public
information relating to RSD from purchasing or selling securities of RSD, or
from communicating such information to any person under circumstances in which
it is reasonably foreseeable that such person is likely to purchase or sell
securities of RSD. Accordingly, until such time as any such non-public
information has been adequately disseminated to the public, the parties to this
Agreement shall not purchase or sell any securities of RSD.


Section 9.8 Capital for RSD.


Immediately following the Closing Date, in conjunction with the Exchange, the
DGH Shareholders shall cause DGH to contribute the sum of US$-0- to the capital
of RSD.


Section 9.9 DGH Shareholders Right to Require “Spin-Off” by RSD of Formerly
Owned Companies.


Following the Closing, Victor Belitchenko, Carole Lynn and Nikolay Uraev shall
each have the right, on or before the third anniversary of the Closing Date, to
require RSD to take the following actions: on thirty (30) days notice to the
Board of Directors of RSD by such former RSD Shareholder, RSD shall initiate the
regulatory filing process for clearance by the SEC of the spin-off ("Spin-Off")
to its shareholders of the shares of one or more subsidiaries of DGH as
specified by one or more of such former DGH Shareholders, such distribution to
be made being pro-rata as a dividend to the shareholders of RSD.   Upon SEC
clearance, RSD shall proceed promptly with the Spin-Off, and from the date of
the Spin-Off distribution, the business of the subsidiary or subsidiaries so
spun off shall be operated as a separate reporting company under the Exchange
Act by its management.  The management and former owners of DGH  shall provide
full cooperation to RSD in the SEC clearance process.  All expenses of the
Spin-Off shall be borne equally by RSD and the subsidiary or subsidiaries to be
spun off.


Section 9.10 DGH Shareholders Right to Repurchase Ownership of Formerly Owned
Company.


Following the Closing Date, Victor Belitchenko, Carole Lynn and Nikolay Uraev
shall have the right to repurchase  ownership of the particular company each
such DGH Shareholder sold to DGH, i.e., Wood Imagination, Forms Gallery and
Kontakt, respectively, as follows: the shares of the particular subsidiary held
by RSD may be repurchased by the DGH Shareholder that is the former owner of
that subsidiary at any time in the first year following the Closing Date, at the
option of such DGH Shareholder and on ninety (90) days notice to RSD, by the DGH
Shareholder paying to RSD the value of that subsidiary, as such value is
determined by the Board of Directors of RSD (RSD Common Stock may be
retransfered to RSD by the DGH Shareholders as part of the consideration to
repurchase the subsidiary, and any shares of Common Stock so retransferred shall
be valued at market at the time of the repurchase).


Page 18

--------------------------------------------------------------------------------


 
ARTICLE X
 
CONDITIONS TO CONSUMMATION OF THE EXCHANGE
 
Section 10.1 Conditions to Obligations of DGH and DGH Shareholders.


The obligations of DGH and DGH Shareholders to consummate the Exchange shall be
subject to the fulfillment, or written waiver by DGH, at or prior to the
Closing, of each of the following conditions:
 
(a) RSD shall have delivered to DGH each of the documents required by Section
2.2(a) of this Agreement;


(b) The representations and warranties of RSD set out in this Agreement shall be
true and correct in all material respects at and as of the time of the Closing
as though such representations and warranties were made at and as of such time;


(c) RSD shall have performed and complied in all material respects with all
covenants, conditions, obligations and agreements required by this Agreement to
be performed or complied with by such parties on or prior to the Closing Date;


(d) All consents, approvals, permits, authorizations and orders required to be
obtained from, and all registrations, filings and notices required to be made
with or given to, any Governmental Authority or Person as provided herein shall
have been obtained;


(e) DGH shall have completed a due diligence review of the business, operations,
financial condition and prospects of RSD and shall have been satisfied with the
results of its due diligence review in its sole and absolute discretion;


(f) There has been no Material Adverse Effect on the business, condition or
prospects of RSD until the Closing Date;


(g) RSD shall file if applicable with the SEC a Schedule 14(f)-l with respect to
any change of control transactions described in this Agreement, and shall have
caused the Schedule 14(f)01 to be mailed to each registered holder of its Common
Stock;


(h) Holders of all of the DGH Shares shall have become party to the Exchange;
and


(i) The outstanding shares of Common Stock of RSD prior to the Closing shall not
exceed 6,500,000 shares.


Section 10.2 Conditions to Obligations of RSD.


The obligations of RSD to consummate the Exchange shall be subject to the
fulfillment, or written waiver by RSD, at or prior to the Closing of each of the
following conditions:


(a) DGH shall have delivered to RSD each of the documents required by Section
2.2(b) of this Agreement;


(b) The DGH Shareholders shall have delivered to RSD the documents required by
Section 2.2(c) of this Agreement;


(c) The representations and warranties of DGH and the DGH Shareholders set out
in this Agreement shall be true and correct in all material respects at and as
of the time of the Closing as though such representations and warranties were
made at and as of such time;
 
(d) DGH shall have performed and complied in all material respects with all
covenants, conditions, obligations and agreements required by this Agreement to
be performed or complied with by DGH on or prior to the Closing Date;
 
(e) All consents, approvals, permits, authorizations and orders required to be
obtained from, and all registrations, filings and notices required to be made
with or given to, any Governmental Authority or Person as provided herein shall
have been obtained;


(f) RSD shall have completed a due diligence review of the business, operations,
financial condition and prospects of DGH and shall have been satisfied with the
results of its due diligence review in its sole and absolute discretion;


(g) There has been no Material Adverse Effect on the business, condition or
prospects of DGH until the Closing Date;


(h) DGH shall have paid all of the costs and expenses of DGH associated with the
transactions contemplated herein;
 
Page 19

--------------------------------------------------------------------------------




(i) Holders of at least 100% of DGH Shares shall have become party to the
Exchange; and


(j) RSD, at its option, shall have received such opinions from DGH’s attorneys
and auditors as may be reasonably required by RSD and its counsel.


ARTICLE XI
 
INDEMNIFICATION
Section 11.1 Indemnification by RSD.


(a) Notwithstanding any other indemnification provision hereunder, RSD (the
"Indemnifying Party") shall indemnify and hold harmless DGH and its officers,
directors and employees and each of the DGH Shareholders (each an "Indemnified
Party"), from and against any and all demands, claims, actions or causes of
action, judgments, assessments, losses, liabilities, damages or penalties and
reasonable attorneys' fees and related disbursements (collectively, "Claims")
suffered by such Indemnified Party resulting from or arising out of (i) any
inaccuracy in or breach of any of the representations or warranties made by the
Indemnifying Party at the time they were made, and, except for representations
and warranties that speak as of a specific date or time (which need only be true
and correct as of such date or time), on and as of the Closing Date, (ii) any
breach or nonfulfillment of any covenants or agreements made by the Indemnifying
Party, (iii) any misrepresentation made by the Indemnifying Party, in each case
as made herein or in the Schedules or Exhibits annexed hereto or in any closing
certificate, schedule or any ancillary certificates or other documents or
instruments furnished by the Indemnifying Party pursuant hereto or in connection
with the Exchange, and (v) the operations and liabilities of RSD and/or any of
its subsidiaries, whether known or unknown, arising out of any action, omission
and/or period of time preceding the Closing Date, including but not limited to
any taxes levied with respect to same.


Section 11.2 Indemnification by DGH.

 
(a) Notwithstanding any other indemnification provision hereunder, DGH and the
DGH Shareholders (each, the "Indemnifying Party") shall, severally and jointly,
indemnify and hold harmless RSD, its officers, directors, attorneys, accountants
and employees (each an "Indemnified Party"), from and against any and all
demands, claims, actions or causes of action, judgments, assessments, losses,
liabilities, damages or penalties and reasonable attorneys' fees and related
disbursements (collectively, "Claims") suffered by such Indemnified Party
resulting from or arising out of (i) any inaccuracy in or breach of any of the
representations or warranties made by the Indemnifying Party at the time they
were made, and, except for representations and warranties that speak as of a
specific date or time (which need only be true and correct as of such date or
time), on and as of the Closing Date, (ii) any breach or nonfulfillment of any
covenants or agreements made by the Indemnifying Party, or (iii) any
misrepresentation made by the Indemnifying Party, in each case as made herein or
in the Schedules or Exhibits annexed hereto or in any closing certificate,
schedule or any ancillary certificates or other documents or instruments
furnished by the Indemnifying Party pursuant hereto or in connection with the
Exchange.


Section 11.3 Indemnification Procedures.


(a) Upon obtaining knowledge of any Claim by a third party which has given rise
to, or is expected to give rise to, a claim for indemnification hereunder, the
Indemnified Party shall give written notice ("Notice of Claim") of such claim or
demand to the Indemnifying Party, specifying in reasonable detail such
information as the Indemnified Party may have with respect to such
indemnification claim (including copies of any summons, complaint or other
pleading which may have been served on it and any written claim, demand,
invoice, billing or other document evidencing or asserting the same). No failure
or delay by the Indemnified Party in the performance of the foregoing shall
reduce or otherwise affect the obligation of the Indemnifying Party to indemnify
and hold the Indemnified Party harmless, except to the extent that such failure
or delay shall have actually adversely affected the Indemnifying Party's ability
to defend against, settle or satisfy any Claims for which the Indemnified Party
entitled to indemnification hereunder.
 
Page 20

--------------------------------------------------------------------------------




(b) If the claim or demand set forth in the Notice of Claim given by an
Indemnified Party pursuant to Section 8.1 hereof is a claim or demand asserted
by a third party, the Indemnifying Party shall have fifteen (15) days after the
date on which Notice of Claim is given to notify Indemnified Party in writing of
their election to defend such third party claim or demand on behalf of the
Indemnified Party. If the Indemnifying Party elects to defend such third party
claim or demand, Indemnified Party shall make available to the Indemnifying
Party and its agents and representatives all records and other materials that
are reasonably required in the defense of such third party claim or demand and
shall otherwise cooperate with, and assist the Indemnifying Party in the defense
of, such third party claim or demand. So long as the Indemnifying Party is
defending such third party claim in good faith, the Indemnified Party shall not
pay, settle or compromise such third party claim or demand. If the Indemnifying
Party elects to defend such third party claim or demand, the Indemnified Party
shall have the right to participate in the defense of such third party claim or
demand, at such Indemnified Party's own expense. In the event, however, that
such Indemnified Party reasonably determines that representation by counsel to
the Indemnifying Party of both the Indemnifying Party and such Indemnified Party
could reasonably be expected to present counsel with a conflict of interest,
then the Indemnified Party may employ separate counsel to represent or defend it
in any such action or proceeding and the Indemnifying Party will pay the fees
and expenses of such counsel. If the Indemnifying Party does not elect to defend
such third party claim or demand or does not defend such third party claim or
demand in good faith, the Indemnified Party shall have the right, in addition to
any other right or remedy it may have hereunder, at the Indemnifying Party's
expense, to defend such third party claim or demand; provided, however, that (i)
such Indemnified Party shall not have any obligation to participate in the
defense of, or defend, any such third party claim or demand; (ii) such
Indemnified Party's defense of or its participation in the defense of any such
third party claim or demand shall not in any way diminish or lessen the
obligations of the Indemnifying Party under the agreements of indemnification
set forth in this Article XI; and (iii) such Indemnified Party may not settle
any claim without the consent of the Indemnifying Party, which consent shall not
be unreasonably withheld or delayed.


(c) The Indemnifying Party and the other Indemnified Parties, if any, shall
cooperate fully in all aspects of any investigation, defense, pre-trial in
respect of which indemnity is sought pursuant to this Article VIII, including,
but not limited to, by providing the other party with reasonable access to
employees and officers (including as witnesses) and other information.


(d) Except for third party claims being defended in good faith, the Indemnifying
Party shall satisfy its obligations under this Article XI in respect of a valid
claim for indemnification hereunder that is not contested by DGH in good faith
in cash within thirty (30) days after the date on which Notice of Claim is
given.
 
Section 11.4 Indemnification Procedures for Non-Third Party Claims.


In the event any Indemnified Party should have an indemnification claim against
the Indemnifying Party under this Agreement that does not involve a claim by a
third party, the Indemnified Party shall promptly deliver notice of such claim
to the Indemnifying Party in writing and in reasonable detail. The failure by
any Indemnified Party to so notify the Indemnifying Party shall not relieve the
Indemnifying Party from any liability that it may have to such Indemnified
Party, except to the extent that the Indemnifying Party has been actually
prejudiced by such failure. If the Indemnifying Party does not notify the
Indemnified Party within fifteen (15) Business Days following its receipt of
such notice that the Indemnifying Party disputes such claim, such claim
specified by the Indemnifying Party in such notice shall be conclusively deemed
a liability of the Indemnifying Party under this Article XI and the Indemnifying
Party shall pay the amount of such liability to the Indemnified Party on demand,
or in the case of any notice in which the amount of the claim is estimated, on
such later date when the amount of such claim is finally determined. If the
Indemnifying Party disputes its liability with respect to such claim in a timely
manner, DGH and the Indemnified Party shall proceed in good faith to negotiate a
resolution of such dispute and, if not resolved through negotiations, such
dispute shall be resolved pursuant to Section 13.11.
 
Section 11.5 Limitations on Indemnification.


No claim for indemnification under this Article XI shall be asserted by, and no
liability for such indemnify shall be enforced against, the Indemnifying Party
to the extent the Indemnified Party has theretofore received indemnification or
otherwise been compensated for such Claim. In the event that an Indemnified
Party shall later collect any such amounts recovered under insurance policies
with respect to any Claim for which it has previously received payments under
this Article XI from the Indemnifying Party, such Indemnified Party shall
promptly repay to the Indemnifying Party such amount recovered.
 
Page 21

--------------------------------------------------------------------------------




ARTICLE XII
 
TERMINATION
Section 12.1 Termination.


This Agreement may be terminated at any time prior to the Closing:


(a) by mutual consent of RSD and DGH;


(b) by DGH, if the Closing shall not have occurred on or before December 1,
2009, or if any of the conditions to the Closing set forth in Section 10.1 shall
have become incapable of fulfillment by December 1, 2009 and shall not have been
waived in writing by DGH; provided, however, that the right to terminate this
Agreement under this Section 12.1(b) shall not be available to DGH if its action
or failure to act has been a principal cause of or resulted in the failure of
the Exchange to occur on or before such date and such action or failure to act
constitutes a breach of this Agreement;


(c) by RSD, if the Closing shall not have occurred on or before December 1, 2009
or if any of the conditions to the Closing set forth in Section 10.2 shall have
become incapable of fulfillment by December 1, 2009 and shall not have been
waived in writing by RSD; provided, however, that the right to terminate this
Agreement under this Section 12.1(c) shall not be available to RSD if its action
or failure to act has been a principal cause of or resulted in the failure of
the Exchange to occur on or before such date and such action or failure to act
constitutes a breach of this Agreement;


(d) by RSD or DGH if any Governmental or judicial Authority shall have issued an
injunction, order, decree or ruling or taken any other action restraining,
enjoining or otherwise prohibiting any material portion of the Exchange and such
injunction, order, decree, ruling or other action shall have become final and
nonappealable;


Section 12.2 Procedure and Effect of Termination.


In the event of termination of this Agreement pursuant to Section 9.1 hereof,
written notice thereof shall forthwith be given by the terminating party to the
other party, and, except as set forth below, this Agreement shall terminate and
be void and have no effect and the Exchange shall be abandoned without any
further action by the parties hereto; provided that, if such termination shall
result from the failure of or agreement in this of any representation a party to
perform a covenant, obligation Agreement or from the breach by RSD, or DGH or
warranty contained herein, such party shall be fully liable for any and all
damages incurred or suffered by the other party as a result of such failure or
breach. The provisions of Section 9.3, Section 9.5, Section 12.2, and Article XI
hereof and Article XIII shall survive the termination of this Agreement for any
reason whatsoever.
 


ARTICLE XIII
 
MISCELLANEOUS
 
Section 13.1 Entire Agreement.


This Agreement and the Schedules and Exhibits hereto contain the entire
agreement between the parties and supersedes all prior agreements and
understandings, both written and oral, between the parties with respect to the
subject matter hereof.


Section 13.2 Amendment and Modifications.


This Agreement may not be amended, modified or supplemented except by an
instrument or instruments in writing signed by the party against whom
enforcement of any such amendment, modification or supplement is sought.


Section 13.3 Extensions and Waivers.


At any time prior to the Closing, the parties hereto entitled to the benefits of
a term or provision may (a) extend the time for the performance of any of the
obligations or other acts of the parties hereto, (b) waive any inaccuracies in
the representations and warranties contained herein or in any document,
certificate or writing delivered pursuant hereto, or (c) waive compliance with
any obligation, covenant, agreement or condition contained herein. Any agreement
on the part of a party to any such extension or waiver shall be valid only if
set forth in an instrument or instruments in writing signed by the party against
whom enforcement of any such extension or waiver is sought. No failure or delay
on the part of any party hereto in the exercise of any right hereunder shall
impair such right or be construed to be a waiver of, or acquiescence in, any
breach of any representation, warranty, covenant or agreement.
 
Page 22

--------------------------------------------------------------------------------




Section 13.4 Successors and Assigns.


This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns, provided, however, that no
party hereto may assign its rights or delegate its obligations under this
Agreement without the express prior written consent of the other party hereto.
Except as provided in Article VIII, nothing in this Agreement is intended to
confer upon any person not a party hereto (and their successors and assigns) any
rights, remedies, obligations or liabilities under or by reason of this
Agreement.


Section 13.5 Survival of Representations, Warranties and Covenants.
 
The representations and warranties contained herein shall survive the Closing
and shall thereupon terminate June 30, 2010. All covenants and agreements
contained herein which by their terms contemplate actions following the Closing
shall survive the Closing and remain in full force and effect in accordance with
their terms.


Section 13.6 Headings; Definitions.


The Section and Article headings contained in this Agreement are inserted for
convenience of reference only and will not affect the meaning or interpretation
of this Agreement. All references to Sections or Articles contained herein mean
Sections or Articles of this Agreement unless otherwise stated. All capitalized
terms defined herein are equally applicable to both the singular and plural
forms of such terms.


Section 13.7 Severability.


If any provision of this Agreement or the application thereof to any Person or
circumstance is held to be invalid or unenforceable to any extent, the remainder
of this Agreement shall remain in full force and effect and shall be reformed to
render the Agreement valid and enforceable while reflecting to the greatest
extent permissible the intent of the parties.
 
Section 13.8 Specific Performance.


The parties hereto agree that in the event that any party fails to consummate
the Exchange in accordance with the terms of this Agreement, irreparable damage
would occur, no adequate remedy at law would exist and damages would be
difficult to determine. It is accordingly agreed that the parties shall be
entitled to specific performance in such event, without the necessity of proving
the inadequacy of money damages as a remedy, in addition to any other remedy at
law or in equity.
 
Section 13.9 Notices.


All notices hereunder shall be sufficiently given for all purposes hereunder if
in writing and delivered personally, sent by documented overnight delivery
service or, to the extent receipt is confirmed, telecopy, telefax, email or
other electronic transmission service to the appropriate address or number as
set forth below (or any other address duly notified by a party hereto pursuant
to the provisions of this Section 10.9).


If to RSD:
Royal Style Design, Inc.
2561 Forsythe Road, Unit D
Orlando, FL 32807
Attn: Chief Executive Officer
 
Page 23

--------------------------------------------------------------------------------




If to DGH:
Richard Lloyd
301 East Pine Street ,Suite150
Orlando, FL 32801
Attn: Chief Executive Officer


Section 13.10 Governing Law.


This Agreement shall be governed by and construed in accordance with the laws of
the State of Florida, without regard to the conflicts of laws principles.
 


Section 13.11 Consent to Jurisdiction.


The parties shall in good faith attempt to resolve all disputes arising under
this Agreement or by reason of the Exchange by discussion or mediation resulting
in mutual agreement as to the manner of resolution of the particular dispute.
Failing such resolution, the Federal courts of competent jurisdiction in the
State of Florida shall have sole jurisdiction to resolve any disputes arising
under this Agreement or by reason of the Exchange.  Any action, suit or other
legal proceeding which is commenced to resolve any matter arising under or
relating to any provision of this Agreement shall be commenced only in a federal
court of competent jurisdiction the State of Florida and the parties hereto each
consents to the jurisdiction of such a court.


Section 13.12 Counterparts.


This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same agreement.


Section 13.13 Certain Definitions. As used herein:
(a) "Affiliate" shall have the meanings ascribed to such term in Rule 12b-2 of
the Exchange Act;


(b) "Business Day" shall mean any day other than a Saturday, Sunday or a day on
which federally chartered financial institutions are not open for business.


(c) "Confidential Information" shall mean the existence and contents of this
Agreement and the Schedules and Exhibits hereto, and all proprietary technical,
economic, environmental, operational, financial and/or business information or
material of one party which, prior to or following the Closing Date, has been
disclosed by DGH, on the one hand, or RSD, on the other hand, in written, oral
(including by recording), electronic, or visual form to, or otherwise has come
into the possession of, the other;


(d) "Contract" shall mean any oral, written or implied contracts, agreements,
licenses, instruments, indentures leases, powers of attorney, guaranties, surety
arrangements or other commitments of any kind;


(e) "Exchange Act" shall mean the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder;


(f) "GAAP" shall mean generally accepted accounting principles in the United
States as in effect on the date or for the period with respect to which such
principles are applied;


(g) "Governmental Authority" shall mean any nation or government, any state,
municipality or other political subdivision thereof and any entity, body,
agency, commission or court, whether
domestic, foreign or multinational, exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government and any
executive official thereof;


(h) "Knowledge" shall mean (i) with respect to an individual, knowledge of a
particular fact or other matter, if such individual is aware of such fact
or other matter, and (ii) with respect to a Person that is not an individual,
knowledge of a particular fact or other matter if any individual who is serving,
or who has at any time served, as a director, officer, partner, executor, or
trustee of such Person (or in any similar capacity) has, or at any time had,
knowledge of such fact or other matter;
 
Page 24

--------------------------------------------------------------------------------




(i) "Lien" shall mean any security or other property interest or right, claim,
lien, pledge, option, charge, security interest, contingent or conditional sale,
or proxy, pre-emptive rights, first refusal rights, participation rights, or
other title claim or retention agreement, interest or other right or claim of
third parties, whether perfected or not perfected, voluntarily incurred or
arising by operation of law, and including any agreement (other than this
Agreement) to grant or submit to any of the foregoing in the future;


(j) "Material Adverse Effect" shall mean any adverse effect on the business,
condition (financial or otherwise) or results of operation of the applicable
entity;


(k) "Material Contract" shall mean any Contract, other than automotive loans and
equipment and furniture leases entered into in the ordinary course of business,
the liabilities or commitments associated therewith exceed, in the case of DGH,
$50,000 individually or $100,000 in the aggregate;


(1) "Person" shall mean any individual, corporation, partnership, association,
trust or other entity or organization, including a governmental or political
subdivision or any agency or institution thereof;


(m) “RSD SEC Documents” shall mean all reports filed by RSD with the SEC under
the Exchange Act.


(n) "SEC" shall mean the Securities and Exchange Commission;


(o) "Securities Act" shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder; and


(p) “DGH Acquisition Subsidiary” shall mean a 100% owned subsidiary corporation
of RSD formed for the purpose of holding the DGH Shares.


(q) "Taxes" shall mean all taxes (whether U.S. federal, state, local or other
non-U.S.) based upon or measured by income or gains from the sale of  property
and any other tax whatsoever, including, without limitation, gross receipts,
profits, sales, levies, imposts, deductions, charges, rates, duties, use,
occupation, value added, ad valorem, transfer, franchise, withholding, payroll
and social security, employment, excise, stamp duty or property taxes, together
with any interest, penalties, charges or fees imposed with respect thereto.




(BALANCE OF PAGE LEFT INTENTIONALLY BLANK]
 
 
 
 
 
 
 
 
Page 25

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties have caused this Agreement to be signed
by their respective officers hereunto duly authorized, all as of the date first
written above.


ROYAL STYLE DESIGN, INC.


By:  /s/ Nikolay Lobachev
 
By: /s/ Dmitry Terikov
 
By: /s/ Ivan Sorokoumov
 
Name: Nikolay Lobachev
 
 
Name: Dmitry Terikov
 
 
Name: Ivan Sorokoumov
 
Title: CEO
 
 
Title: Chairman
 
 
Title:

 
 




DIVERSIFIED GLOBAL HOLDINGS, INC.


By: /s/ Richard Lloyd
 
By: /s/ Vadim Enikeev
   
 
Name: Richard Lloyd
 
 
Name: Vadim Enikeev
   
 
Title: CEO
 
 
Title:
   






 




DGH Shareholders' COUNTERPART SIGNATURE PAGE [Signature page must be executed by
each DGH Shareholder]


/s/ Richard Lloyd
 
 
 
Richard Lloyd
     
/s/ Vadim Enikeev
 
 
 
Vadim Enikeev
     
/s/ Victor Belitchenko
 
 
 
Victor Belitchenko
     
/s/ Carole Lynn
 
 
 
Carole Lynn
     
/s/ Nikolay Uraev
 
 
 
Nikolay Uraev
 

Page 26

--------------------------------------------------------------------------------



SCHEDULE I
 
 

Name of Shareholder      
No. of Shares of DGH
to be Exchanged  
No. of  Shares of RSD
to be Received in Exchange
           
Richard Lloyd
 
200
28,000,000
           
Vadim Enikeev
 
200
28,000,000
           
Nikolay Uraev
 
360
29,100,000
           
Victor Belitchenko
 
360
135,800
           
Carole Lynn
 
360
1,000,000
 


 
 
 
Page 27

--------------------------------------------------------------------------------

 